Citation Nr: 1608359	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-24 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from May 16, 2011.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Benjamin D. Walters, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which in pertinent part, granted service connection for PTSD and assigned a 50 percent initial rating.  

The Veteran testified at a Board Videoconference Hearing in Montgomery, Alabama before the undersigned Veterans Law Judge sitting in Washington, DC in September 2015.  The transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  For the entire initial rating period from May 16, 2011, the PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, unprovoked irritability and outbursts of anger, and difficulty in adapting to stressful circumstances including work or a worklike setting. 

2.  For the entire initial rating period from May 16, 2011, the PTSD has not been manifested by total occupational and social impairment.  

3.  The PTSD prevents the Veteran from maintaining substantial gainful employment from April 1, 2013.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met for the entire initial rating period from May 16, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met from April 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duty to notify was satisfied through a July 2011 letter.  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R.		  § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, lay statements, VA examination reports, and a copy of the September 2015 Board hearing transcript.  The Veteran has submitted copies of Social Security Administration (SSA) records and disability determinations, which have been associated with the claims file.  

The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in August 2011.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, and assessed the symptomology and degree of occupational and social impairment.    

The Veteran testified at a September 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 	 (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veterans Law Judge advised the Veteran on submitting evidence regarding the current symptomatology and functional impairment due to the service-connected PTSD and advised the Veteran on a claim for unemployability.  See September 2015 Board hearing transcript.  Additionally, there is lay and medical evidence of record regarding the severity of the PTSD symptom and degree of occupational and social impairment, so there is no missing evidence or overlooked evidence to which further notice is warranted.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 	 § 3.159.   

Higher Initial Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the initial rating period of May 16, 2011.

The Veteran is in receipt of a 50 percent disability rating from May 16, 2011 for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

Throughout the course of this appeal, the Veteran generally contends that he is entitled to a higher initial rating in excess of 50 percent for PTSD.  The Veteran endorsed symptoms including panic attacks, inability to be around large groups of people, irritability, outbursts of anger, isolation, difficulty concentrating, and suicidal ideation.  The Veteran stated he has driven people off his property by shooting his gun at them.  The Veteran stated these symptoms prevent him from working.  See September 2015 Board hearing transcript.  The Veteran additionally endorsed symptoms of trouble with memory, completing tasks, understanding, following instructions, and getting along with others.  The Veteran reported sleep impairment, nightmares, depression, anxiety, exaggerated startle response, and limited social contacts.  The Veteran stated that he needed reminders to bathe from his daughter.  See April 2013 SSA functioning report.  

In August 2011, the Veteran was afforded a VA examination to help assess the nature and severity of the PTSD.  At that time, the Veteran reported four marriages and limited or no contact with six of his seven children.  The Veteran reported he does not have any friends and does not socialize with anyone.  The Veteran reported having weekly anxiety attacks triggered by crowds, chronic sleep impairment, mild memory loss, irritability or outbursts of anger, hypervigilance, exaggerated startle response, and flashbacks.  The VA examiner assigned a GAF score of 51, and opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  

The Veteran received VA treatment for PTSD starting in March 2011.  From March 2011 to June 2011, the Veteran consistently reported anxious and dysphoric moods and endorsed symptoms of recurrent thoughts of Vietnam, recurrent nightmares, avoidance behavior, feelings of detachment from others, decreased interest in activities, sleep disturbances, hypervigilance, anxiety in crowds, and an exaggerated startle response.  The Veteran stated he has a history of suicidal ideation with a plan of cutting his throat, and a suicide prevention plan was implemented.  The Veteran endorsed irritability and outbursts of anger, and discussed situations where he pulled a gun or a knife on others.  The Veteran additionally discussed extreme anxiety and panic from participating in events such as his daughter's confirmation and graduation, which involve being around large groups of people.  The GAF scores during this time period were between 50 and 58.  

In April and May 2012, the Veteran was hospitalized twice for PTSD symptoms after the Veteran attempted suicide.  Upon the first admission to Hill Crest Behavioral Health Services in April 2012, the GAF score was 35.  The Veteran was admitted based on increased depression and suicidal ideation, and the Veteran had attempted to shoot himself in the head.  Upon discharge, a GAF of 60 was assigned; however, one week after discharge, the Veteran was readmitted to Coosa Valley Medical Center, and was assigned a GAF score of 30.  The Veteran endorsed symptoms of depressed mood, anhedonia, irritability, anger, agitation, and suicidal and homicidal ideations.  The Veteran continued to endorse nightmares, intrusive memories, labile and volatile mood, frequent tearfulness, anxiety, trembling, poor concentration, and poor memory.   Upon discharge, the GAF score was 48.  

From June 2012 to January 2013, the Veteran was monitored by the VA Medical Center for suicidal ideation following the previous hospitalizations.  During that time, the Veteran continued to endorse major ongoing anger issues.  The Veteran reported homicidal ideation and stated that when he first sees someone, his first thought is how he would kill them, though the Veteran stated he has no intention to harm anyone.  The Veteran reported getting into an argument at work and was mandated to do counseling.  The Veteran continued to endorse intermittent suicidal ideation without intent.  

In July 2013, the Veteran received a psychiatric evaluation in connection with a claim for SSA benefits.  At that time, the SSA examiner found the Veteran to be anxious, tense, sad, and irritable, and assigned a GAF score of 48.  The SSA examiner opined that the Veteran's prognosis is poor and the impairments and limitations are marked.  

The Veteran submitted a psychiatric assessment conducted in December 2015.  At that time, the Veteran endorsed symptoms of difficulty falling and staying asleep, chronic irritability, low frustration tolerance, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran continued to endorse suicidal ideation.  The Veteran reported he lives alone in isolation and rarely leaves his property.  The psychologist opined that, while the Veteran states his anger is mostly controlled, when he loses control, he is likely to respond with more extreme displays of anger, including damage to property and threats to assault others.  The psychologist additionally opined that the PTSD significantly compromises his ability to engage in full-time work activity.  

After review of all the evidence, both medical and lay, the Board finds that, for the initial rating period from May 16, 2011, the PTSD had more nearly approximated occupational and social impairment with deficiencies in most areas that more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.  

The August 2011 VA examination report provides a specific assessment of the level of occupational and social impairment due to the PTSD (occupational and social impairment with reduced reliability), and identifies underlying symptomatology and impairments that cause the occupational and social impairment.  While the Board has weighed and considered the VA examiner's assessment, the ultimate determination as to the level of occupational and social impairment due to symptoms is an adjudicative determination.  The Board has considered the examination report assessment on this question, but in light of the other evidence of record, including the December 2015 private psychiatric opinion and the July 2013 SSA examination report, which both address occupation and social impairment and opined "serious" and "marked" impairments, respectively, the Board finds the August 2011 overall assessment as to degree of occupational and social impairment is of lesser probative value compared to these assessments.  

The Board has additionally weighed and considered the GAF scores during the initial rating period, which have varied between 30 and 60, but mostly between 48 and 58.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  As the most consistent GAF scores from 48 to 58 denote moderate to serious symptoms, when read together with the other evidence of record, they reflect that the Veteran experiences occupational and social impairment in most areas, more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of May 16, 2011.  38 C.F.R. § 4.130.  

The Board additionally finds that the evidence of record does not more nearly approximate the criteria for 100 percent for any portion of the initial rating period, as the evidence of records does not demonstrate total occupational and social impairment.  Indeed, while the Veteran was hospitalized twice for one week each in April and May 2012 for a suicidal attempt (by attempting to shoot himself in the head, but with an unloaded gun), the Veteran was still able to maintain employment and was working during this time period, which indicates that the Veteran did not have symptoms that caused a total occupational impairment.  See January 2016 application for increased compensation based on unemployability.  

Additionally, evidence does not show that the Veteran experienced symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, or an intermittent inability to perform activities of daily living during that time period.  While the Veteran did attempt suicide, the record does not demonstrate that the Veteran demonstrated persistent danger of hurting himself or others as the Veteran attempted suicide with an unloaded gun, immediate sought treatment, and, regarding discussed outbursts of anger and homicidal ideations, the record indicates that the Veteran has been able to gain control of his anger before harming others and has never acted or tried to act on homicidal ideations.  The Veteran's symptoms as demonstrated by his lay statements, VA treatment records, SSA records, December 2015 private psychiatric opinion, August 2011 VA examination, and associated GAF scores do not more nearly approximate the criteria for total occupational and social impairment for that time period.  Therefore, the weight of the evidence is against a finding of total occupational and social impairment for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the Veteran's PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, chronic sleep impairment, memory impairment, impaired concentration, irritability, outbursts of anger, difficulty in adapting to stressful circumstances, including work or worklike setting, and suicidal ideation.

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and may be part of the claim for an increased rating.  In this case, the Veteran explicitly raised the issue of TDIU at the September 2015 Board hearing.  

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

As discussed above, the Board is granting a higher initial rating of 70 percent from May 16, 2011 for PTSD; therefore, the Veteran is now service connected for PTSD at 70 percent and bilateral hearing loss at 0 percent with a combined rating of 70 percent from May 16, 2011.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R.		 § 4.16(a) throughout the period on appeal, and the Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining and maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that the service-connected PTSD prevents him from obtaining and maintaining substantial gainful employment.  The Veteran stated that his last day of work was March 31, 2013.  See September 2015 Board hearing; January 2016 application for increased compensation based on unemployability.

After review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected PTSD prevents the Veteran from following (maintaining) substantial gainful employment.  

At the August 2011 VA examination, the Veteran reported working in maintenance at his local church for eleven years.  The Veteran reported that the only reason he was able to do the work was because he is able to work alone and independently, and that was the longest job he had.  At that time, the Veteran reported that he had a history of eight or nine jobs that he would leave due to anger or avoiding dealing with people.  The July 2012 VA treatment records indicate that the Veteran got into a heated argument with a supervisor and the Veteran was mandated to do counseling.  

The Veteran stated that he stopped working on March 31, 2013.  See April 2013 SSA application, January 2016 application for increased compensation based on unemployability.  The Veteran applied for SSA disability, and as discussed above, the SSA examiner opined that the Veteran's prognosis is poor and the PTSD causes marked impairments and limitations.  The Veteran was determined to be disabled as of April 1, 2013 based on marked impairments from PTSD and some limitations from a nonservice-connected low back disability.  

The December 2015 private psychiatric report opined that based on the symptoms discussed above, the Veteran's ability to engage in full-time work activity may be significantly compromised by the PTSD diagnosis, especially in regards to the Veteran's inability to get along with the public, supervisors and coworkers without distracting them or exhibiting stress, and the Veteran's inability to maintain attention for extended periods of time.  The examiner opined that the Veteran's tolerance for frustration is considered a liability secondary to the persistence of his underlying mood, cognitive, and psychosocial problems, and serious questions regarding his capacity for maintaining reliable and predictable attendance and punctuality within a regular schedule are raised.  He opined that the Veteran is unable to obtain or perform a substantial gainful occupation based on his PTSD symptoms in particular.  

While the evidence indicates that the Veteran does have nonservice-connected disabilities that also impact his ability to work, the weight of the evidence is at least in equipoise and indicates that, alone, the service-connected PTSD symptoms of outbursts of anger and inability to tolerate being around the public prevent the Veteran from maintaining substantial gainful employment.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected PTSD is of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant a TDIU for the period from April 1, 2013, when the Veteran stopped working fulltime.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER
 
A higher initial rating of 70 percent, but no higher, for PTSD from May 16, 2011 is granted. 

TDIU, effective April 1, 2013, is granted  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


